AMENDMENT TWO TO THE

Employment agreement

This is Amendment Two to the Employment Agreement between Thomas Leonard
(“Executive”) and Universal Hospital Services, Inc. (“UHS”) originally effective
April 13, 2015 (“Agreement”). This Amendment Two is effective as of the last
signature date below.

Capitalized terms used in this Amendment have the same meaning ascribed to them
in the Agreement, unless otherwise indicated.

1.



Purpose.  The purpose of this Amendment is to update the payments made to
Executive by virtue of termination of employment and amend the Executive’s
non-competition obligations.

2.



Payments by Virtue of Termination of Employment.  Section 11 of the Agreement is
hereby deleted and replaced with the following:

 

11.



Payments by Virtue of Termination of Employment.

a.



Termination by the Company Without Cause or by Executive For Good Reason.  If
Executive’s employment is terminated at any time during the Term by the Company
without Cause or by Executive for Good Reason, subject to Section 11(d) of this
Agreement, Executive shall be entitled to:

i.



(A) within ten (10) days following such termination, (i) payment of Executive’s
accrued and unpaid Base Salary, (ii) payment for any accrued but unused vacation
days, (iii) payment of any earned but unpaid Annual Bonus with respect to the
year prior to the year of termination and (iv) reimbursement of expenses under
Section 7 of this Agreement, in each case of (i) through (iv), accrued through
the date of termination and (B) all other accrued amounts or accrued benefits
due to Executive in accordance with the Company’s benefit plans, programs or
policies (other than severance);

ii.



an amount equal to the sum of (A) twelve (12) months of Executive’s Base Salary
as in effect immediately prior to Executive’s date of termination and (B)
Executive’s Target Bonus Opportunity for the year of termination, which sum
shall be payable during the twelve (12) month period commencing on the date of
termination (the “Severance Period”) in substantially equal installments in
accordance with the Company’s regular payroll practices as in effect from time
to time, provided, that the first payment pursuant to this Section 11(a)(ii)
shall be made on the next regularly scheduled payroll date following the
sixtieth (60th) day after Executive’s termination and shall include payment of
any amounts that would otherwise be due prior thereto; and





 

 

 

Form 070109

UHS Confidential Information

Page 1 of 4

 

 

--------------------------------------------------------------------------------

 



iii.



an amount equal to the pro-rata portion of Executive’s Annual Bonus for the year
of termination, calculated at Executive’s bonus target and prorated based on the
number of days the Executive is employed during such year, payable in a lump-sum
on the 61st day following the date of termination (“Pro-rata Bonus”); and

iv.



Executive may elect at his expense to continue group health and dental benefits
through the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for a
period of up to 18 months, to the extent he is eligible.  Executive will receive
a lump payment of $11,350, which is equivalent to the amount of the portion of
Executive’s COBRA premiums as the Company paid during Executive’s employment.

b.



Termination by the Company With Cause or by Executive Without Good Reason.  If
the Company terminates Executive’s employment for Cause during the Term or
Executive terminates his employment without Good Reason during the Term,
Executive shall be entitled to receive the payments and benefits described under
Section 11(a)(i) of this Agreement. 

c.



Termination due to Executive’s Death or Disability. If Executive’s employment
terminates during the Term due to death or Disability, Executive or Executive’s
legal representatives, as applicable, shall be entitled to (i) an amount equal
to the sum of twelve (12) months of Executive’s Base Salary as in effect
immediately prior to Executive’s date of termination, (ii) the Pro-rata Bonus,
(iii) the payments and benefits described under Section 11(a)(i) of this
Agreement; and (iv) the payments and benefits described under Section 11(a)(iii)
of this Agreement. 

d.



Conditions to Payment.  All payments and benefits due to Executive under this
Section 11 which are not otherwise required by applicable law shall be payable
only if Executive executes and delivers to the Company a general release of
claims in a form reasonably satisfactory to the Company and such release is no
longer subject to revocation (to the extent applicable), in each case, within
sixty (60) days following termination of employment.  Failure to timely execute
and return such release or revocation thereof shall be a waiver by Executive of
Executive’s right to severance (which, for the avoidance of doubt, shall not
include any amounts described in Section 11(a)(i) of this Agreement).  In
addition, severance shall be conditioned on Executive’s continued compliance
with Section 16 of this Agreement as provided in Section 17 below.

e.



No Other Severance.  Executive hereby acknowledges and agrees that, other than
the severance payments described in this Section 11, upon the effective date of
the termination of Executive’s employment, Executive shall not be entitled to
any other severance payments or benefits of any kind under any Company benefit
plan, severance policy generally available to the Company’s employees or
otherwise and all other rights of Executive to compensation under this Agreement
shall end as of such date.





 

 

 

Form 070109

UHS Confidential Information

Page 2 of 4

 

 

--------------------------------------------------------------------------------

 



3.



Non-Competition.  Section 15(c) of the Agreement is hereby deleted and replaced
with the following:

c.Non-Competition.  Executive hereby acknowledges and agrees that during the
Restricted period, Executive shall not, directly or indirectly, be employed or
otherwise provide services for, including, but not limited to, as a consultant,
independent contractor or in any other capacity, or own or invest in (other than
ownership for investment purposes of less than two percent (2%) of a publicly
traded company) any of the following competitors of the Company (and nay of such
competitors’ affiliates or successors in interest in the United States of
America:

·



Freedom Medical

·



Hill Rom

·



US Med-Equip

·



Aramark

·



Sodexo

·



Trimedx

·



Sizewise

·



Arjo Huntleigh/Getinge

 

4.



Choice of Law/Venue.  Section 18(i) of the Agreement is hereby deleted and
replaced with the following:

i.Each party to this Agreement acknowledges, understands, and agrees that the
employment is based in Minneapolis, Minnesota, and that the majority of work to
be performed arises from that location and is to be performed from that
location.  As such, this Agreement, the construction of its terms, the
interpretation of the parties’ rights, responsibilities, and duties, and
enforcement of its terms shall be governed exclusively by and construed
according to the laws of the State of Minnesota without regard to conflicts of
law principles.  Any action or proceeding initiated by either party to enforce
this Agreement, avoid enforcement of this Agreement, of otherwise arising from
or under the terms of the Agreement shall be brought exclusively in a state or
federal court of competent jurisdiction located in the State of Minnesota.  Each
party to this Agreement hereby consents and submits to the jurisdiction of such
courts, acknowledges the propriety of the venue there, and waives any defense of
inconvenient forum to the maintenance of any action or proceeding in such
venue. 





 

 

 

Form 070109

UHS Confidential Information

Page 3 of 4

 

 

--------------------------------------------------------------------------------

 



ACCEPTED AND AGREED TO:




 



 

 





 

th St, Suite 300
Minneapolis, Minnesota 55439

 

 

 

 

 

 

Thomas Leonard

 

 

 

 

/s/ Thomas J. Leonard

 

Thomas J. Leonard

Title: CEO Universal Hospital Services

Date: November 4, 2016

Universal Hospital Services, Inc. 

6625 West 78th St, Suite 300
Minneapolis, Minnesota 55439

 

 

/s/ James Pekarek

 

James Pekarek

Title: EVP & CFO

Date: November 4, 2016

 

 

 

 

 

Form 070109

UHS Confidential Information

Page 4 of 4

 

 

--------------------------------------------------------------------------------